Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 2/23/2020, wherein claims 1,2,4,5,7-14, 16-20 are pending and claims 10-12 and 17 are withdrawn. 

Drawings
The drawings are objected to because figures 27 and 28 contain new matter.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In fig. 27, the shape of the elastomer (2732), and the placement and size of the third portion (2736) where elastomer is entirely omitted from the cut edge were not previously disclosed. 
In fig. 28, the shape/thickness of the elastomer (2832,2834), and the placement and size of the third portion (2836) where elastomer is entirely omitted from the cut edge were not previously disclosed. 

The applicant points to para. 85 as providing support for these amendments however, originally filed para. 85 does not disclose the particular shape of the elastomer (2732), and the placement and size of the third portion (2736) where elastomer is entirely omitted from the cut edge as shown in fig. 27, and the shape/thickness of the elastomer (2832,2834), and the placement and size of the third portion (2836) where elastomer is entirely omitted from the cut edge in fig.  28.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 2/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The language added to para. 85 contains new matter because it refers to newly presented figures 27 and 28 which contain new matter as outlined above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4,5, 7-9, 13,14,16,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a first portion of the at least one cut edge comprises a first constant width portion of elastomer comprising a first plurality of printed nodules, such that the first portion of the at least one cut edge has a first elasticity, and wherein a second portion of the at least one cut edge comprises a second width portion of elastomer comprising a second plurality of printed nodules”. The limitation that a first portion of the at least one cut edge comprises a first constant width portion of elastomer comprising a first plurality of printed nodules, and wherein a second portion of the at least one cut edge comprises a second width portion of elastomer comprising a second plurality of printed nodules lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification doesn’t disclose portions of at least one cut edge comprising printed nodules let alone a first constant width portion of elastomer comprising a first plurality of printed nodules. The applicant points to para. 71 as providing support for this feature however para. 71 discusses printed nodules appearing in figs. 14B,14C but not specifically as part of a cut edge of a garment. Figures 16-26 show elastomer along a cut edge of a garment however these figures do not contain pluralities of nodules. The elastomer appears smooth.
Claim 13 recites the limitation “a first portion of the cut edge comprises a first constant thickness of elastomer comprising a first plurality of printed nodules, such that the first portion of the cut edge has a first elasticity, and wherein a second portion of the cut edge comprises a second thickness of elastomer comprising a second plurality of printed nodules”. The limitation that a first portion of the cut edge comprises a first constant thickness of elastomer comprising a first plurality of printed nodules, such that, and wherein a second portion of the cut edge comprises a second thickness of elastomer comprising a second plurality of printed nodules lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification doesn’t disclose portions of at least one cut edge comprising printed nodules. The applicant points to para. 71 as providing support for this feature however para. 71 discusses printed nodules appearing in figs. 14B,14C but not specifically as part of a cut edge of a garment. Figures 16-26 shows elastomer along a cut edge of a garment however these figures do not contain pluralities of nodules. The silicone appears smooth without protrusions/nodules. Additionally, the examiner does not find support in the specification for a constant thickness of elastomer comprising a plurality of printed nodules. It is not clear how this structure would occur as outlined in the 112(b) below.
Claim 18 recites the limitation “a first portion of the cut edge comprises a first constant width portion of elastomeric edge treatment and a first thickness of the elastomeric edge treatment, such that the first portion of the cut edge has a first elasticity comprising a first plurality of printed nodules, wherein a second portion of the cut edge comprises a second width portion of elastomeric edge treatment and a second thickness of the elastomeric edge treatment, such that the second portion of the cut edge has a second elasticity comprising a second plurality of printed nodules,”. The limitation that the first portion of the cut edge has a first elasticity comprising a first plurality of printed nodules and the second portion of the cut edge has a second elasticity comprising a second plurality of printed nodules lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification doesn’t disclose portions of at least one cut edge comprising printed nodules. The applicant points to para. 71 as providing support for this feature however para. 71 discusses printed nodules appearing in figs. 14B,14C but not specifically as part of a cut edge of a garment. Figures 16-26 shows elastomer along a cut edge of a garment however these figures do not contain pluralities of nodules. The elastomer appears smooth.

All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1,2,4,5, 7-9, 13,14,16,18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it is unclear what is meant by “a first portion of the at least one cut edge comprises a first constant width portion of elastomer comprising a first plurality of printed nodules, such that the first portion of the at least one cut edge has a first elasticity, and wherein a second portion of the at least one cut edge comprises a second width portion of elastomer comprising a second plurality of printed nodules” because applicant’s specification does not describe portions of at least one cut edge comprising printed nodules and claim limitations are to be interpreted in light of the specification.
	Regarding claim 13, it is unclear what is meant by “a first portion of the cut edge comprises a first constant thickness of elastomer comprising a first plurality of printed nodules, such that the first portion of the cut edge has a first elasticity, and wherein a second portion of the cut edge comprises a second thickness of elastomer comprising a second plurality of printed nodules” because applicant’s specification does not describe portions of at least one cut edge comprising printed nodules and claim limitations are to be interpreted in light of the specification. Additionally, it is unclear how a constant thickness of elastomer can comprise a plurality of printed nodules because a plurality of nodules creates varying thickness due to discrete nodules being spaced from one another.
Regarding claim 18, it is unclear what is meant by “a first portion of the cut edge comprises a first constant width portion of elastomeric edge treatment and a first thickness of the elastomeric edge treatment, such that the first portion of the cut edge has a first elasticity comprising a first plurality of printed nodules, wherein a second portion of the cut edge comprises a second width portion of elastomeric edge treatment and a second thickness of the elastomeric edge treatment, such that the second portion of the cut edge has a second elasticity comprising a second plurality of printed nodules,” because it is unclear how elasticity of a cut edge comprises printed nodules. The applicant’s specification does not describe this feature and claim limitations are to be interpreted in light of the specification.

All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,4,5,7,8,9,13,14,16, and 18-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard et al. (U.S. Patent No. 3449765) in view of Vitarana (U.S. 20110083246) in view of Angelino et al. (U.S. Patent No. 7228809) and further in view of Hisayoshi (JP 2003105608).
Regarding claim 1, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: at least one fabric panel (3, col. 3, lines 10-22); and at least one edge that terminates the at least one fabric panel of the aerodynamic athletic garment (edge at distal end of 3), the at least one edge having elasticity (knit fabric, col. 3, lines 10-22); but fails to teach wherein a first portion of the at least one edge comprises a first constant width portion of elastomer comprising a first plurality of printed nodules, such that the first portion of the at least one edge has a first elasticity, and wherein a second portion of the at least one edge comprises a second width portion of elastomer comprising a second plurality of printed nodules, such that the second portion of the at least one edge has a second elasticity, and wherein a third portion of the at least one edge comprises no elastomer, such that the third portion of the at least one edge has a third elasticity and doesn’t specifically teach that the edge is cut.
Vitarana teaches an aerodynamic athletic garment (fig. 2) having at least one fabric panel (sleeves, para. 40) and at least one edge terminating the at least one fabric panel (distal ends of sleeves), a first portion of the at least one cut edge (see annotated fig.) comprises a first  constant width portion of elastomer (portion of 202 within box denoting the first portion in annotated fig. has a constant width, para. 40), such that the first portion of the at least one cut edge has a first elasticity (para. 40), and wherein a second portion of the at least one cut edge comprises a second width portion of elastomer (portion of 202 within box denoting the second portion in annotated fig., see annotated fig., para. 40), such that the second portion of the at least one cut edge has a second elasticity (para. 40), and wherein a third portion of the at least one edge comprises no elastomer (see annotated fig.), such that the third portion of the at least one cut edge has a third elasticity (paras. 7,40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added elastomer to the sleeves of Beard such that the at least one edge comprises a first constant width portion of elastomer, such that the first portion of the at least one cut edge has a first elasticity, a second portion of the at least one cut edge comprises a second width portion of elastomer, such that the second portion of the at least one cut edge has a second elasticity, and wherein a third portion of the at least one cut edge comprises no elastomer, such that the third portion of the at least one cut edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40).
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut, and the first constant width portion of elastomer comprises a first plurality of printed nodules and the second width portion of elastomer comprises a second plurality of printed nodules.
Angelino teaches a fabric panel (220) having at least one cut edge (222 and side edges of 220, col. 6, lines 34-58, col. 10, lines 7-25, col. 11, lines 63-65) and having elastomer applied to the at least one cut edge (col. 10, lines 7-25). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana combined reference as a cut edge in view of Angelino in order to save money by increasing material yield, obviating the need to use fabric having a knitted in edge, and obviating the need for seam allowance at the end of the sleeves, thereby saving on material and production costs (col. 8, lines 57-67, col. 9, lines 1-22). 
The Beard/Vitarana/Angelino combined reference doesn’t specifically teach the first constant width portion of elastomer comprises a first plurality of printed nodules and the second width portion of elastomer comprises a second plurality of printed nodules.

Hisayoshi teaches an aerodynamic athletic garment (figs. 1-3, paras. 16,20) further comprising many printed nodules including first and second pluralities of printed nodules (3 formed of 2, paras. 16, 17, 19,34, 35)(figs. 6-12 disclose various arrangements)  on an upper arm part (15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added many printed nodules  to the elastomer on the sleeves of the Beard/Vitarana/Angelino combined reference thereby resulting in the first constant width portion of elastomer comprising a first plurality of printed nodules and the second width portion of elastomer comprising a second plurality of printed nodules in view of Hisayoshi in order to provide more tailored aerodynamic properties according to the needs of the wearer (paras. 4,5,17 of Hisayoshi).

    PNG
    media_image1.png
    869
    902
    media_image1.png
    Greyscale

Regarding claim 2, the Beard/Vitarana/Angelino/Hisayoshi combined reference teaches the first constant width portion of elastomer is a greater width than the second width portion of elastomer (see annotated fig.).
   Regarding claim 4, the Beard/Vitarana/Angelino/Hisayoshi combined reference teaches the at least one cut edge forms a thumb hole (a wearer extends their arm and hand including their thumb through the end of the sleeve to don the garment, therefore the at least one cut edge is considered to form a thumb hole).
Regarding claim 5, the Beard/Vitarana/Angelino/Hisayoshi combined reference teaches the at least one cut edge forms an edge of a ventilation hole (air can pass through the end of the sleeve to provide ventilation, therefore the at least one cut edge is considered to form an edge of a ventilation hole).
Regarding claim 7, the Beard/Vitarana/Angelino/ Hisayoshi combined reference teaches the aerodynamic athletic garment further comprises a first applied texture having the first plurality of printed nodules, and wherein the aerodynamic athletic garment further comprises a second applied texture having the second plurality of printed nodules (per claim 1, the printed nodules create applied textures (paras. 16, 17, 19,34, 35, of Hisayoshi,figs. 6-12 of Hisayoshi disclose various arrangements of printed nodules).


Regarding claim 8, the Beard/Vitarana/Angelino/Hisayoshi combined reference teaches the at least one cut edge forms a wrist opening for the aerodynamic athletic garment (a wearer extends their wrist through the end of the sleeve to don the garment, therefore the at least one cut edge is considered to form a wrist opening).
Regarding claim 9, the Beard/Vitarana/Angelino/Hisayoshi combined reference teaches wherein the at least one cut edge (edge at distal end of 3) forms a sleeve opening for the aerodynamic athletic garment when worn by an athlete (fig. 1).
Regarding claim 13, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: a plurality of fabric panels (body of 1 and 3 , col. 3, lines 10-22) joined together to form the aerodynamic athletic garment (fig. 1); and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of 3) ), the at least one edge having elasticity (knit fabric, col. 3, lines 10-22); but fails to teach wherein a first portion of the edge comprises a first constant thickness of elastomer comprising a first plurality of printed nodules, such that the first portion of the edge has a first elasticity, and wherein a second portion of the edge comprises a second thickness of elastomer comprising a first plurality of printed nodules, such that the first portion of the cut edge has a first elasticity, and wherein a second portion of the cut edge comprises a second thickness of elastomer comprising a second plurality of printed nodules, such that the second portion of the edge has a second elasticity, and wherein a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity, and doesn’t specifically teach that the edge is cut.
Vitarana teaches an aerodynamic athletic garment (fig. 2) and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of sleeves) wherein a first portion of the edge comprises a first thickness of elastomer (a portion of the edge including 202, para. 40, would have a first constant thickness), such that the first portion of the edge has a first elasticity (para. 40), and wherein a second portion of the edge comprises a second thickness of elastomer (another portion of the edge including 202, para. 40, would have a second thickness), such that the second portion of the edge has a second elasticity (para. 40), and wherein a third portion of the edge comprises no elastomer (third width portion of annotated fig.), such that the third portion of the edge has a third elasticity (paras. 7,40) (the examiner notes that applicant’s claim doesn’t require the first thickness and second thickness to be different thicknesses, and doesn’t require the first elasticity, second elasticity, and third elasticity to be different elasticities. Nevertheless, the examiner notes that  Vitarana also discloses that the elastomeric coating may have varying thickness to provide different levels of controlled stretch, para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added elastomer to the sleeves of Beard such that a first portion of the edge comprises a first thickness of elastomer, such that the first portion of the edge has a first elasticity, a second portion of the edge comprises a second thickness of elastomer, such that the second portion of the edge has a second elasticity, and a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40). 
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut, and the first thickness of elastomer  is constant and comprises a first plurality of printed nodules and the second thickness of elastomer comprises a second plurality of printed nodules.
Angelino teaches a fabric panel (220) having at least one cut edge (222 and side edges of 220, col. 6, lines 34-58, col. 10, lines 7-25, col. 11, lines 63-65) and having elastomer applied to the at least one cut edge (col. 10, lines 7-25). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana combined reference as a cut edge in view of Angelino in order to save money by increasing material yield, obviating the need to use fabric having a knitted in edge, and obviating the need for seam allowance at the end of the sleeves, thereby saving on material and production costs (col. 8, lines 57-67, col. 9, lines 1-22). 
The Beard/Vitarana/Angelino combined reference doesn’t specifically teach that the first thickness of elastomer  is constant and comprises a first plurality of printed nodules and the second thickness of elastomer comprises a second plurality of printed nodules.
Hisayoshi teaches an aerodynamic athletic garment (figs. 1-3, paras. 16,20) further comprising many printed nodules including first and second pluralities of printed nodules (3 formed of 2, paras. 16, 17, 19,34, 35)(figs. 6-12 disclose various arrangements)  on an upper arm part (15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added many printed nodules  to the elastomer on the sleeves of the Beard/Vitarana/Angelino combined reference thereby resulting in the first thickness of elastomer comprising a first plurality of printed nodules and the second thickness of elastomer comprising a second plurality of printed nodules in view of Hisayoshi in order to provide more tailored aerodynamic properties according to the needs of the wearer (paras. 4,5,17 of Hisayoshi).
While the Beard/Vitarana/Angelino/ Hisayoshi combined reference doesn’t specifically teach the first thickness of elastomer is constant, Vitarana further teaches regulating thickness of elastomer  to meet customer requirements (para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the first thickness of elastomer constant in order to provide the same level of controlled stretch at the first portion to meet customer requirements where this configuration would be beneficial.
Regarding claim 14, the Beard/Vitarana/Angelino/ Hisayoshi combined reference doesn’t specifically teach the first constant thickness of elastomer is a greater thickness than the second thickness of elastomer.
Vitarana further teaches varying thickness of the elastomeric coating to provide different levels of controlled stretch (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the first constant thickness of elastomer greater than the second thickness of elastomer of the Beard/Vitarana/Angelino/ Hisayoshi combined reference in view of Vitarana in order to provide different levels of controlled stretch to tailor the garment according to the needs of the wearer.
Regarding claim 16, the Beard/Vitarana/Angelino/ Hisayoshi combined reference teaches the cut edge comprises a thumb hole (a wearer extends their arm and hand including their thumb through the end of the sleeve to don the garment, therefore the cut edge is considered to form a thumb hole).


Regarding claim 18, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: a plurality of fabric panels (body of 1 and 3 , col. 3, lines 10-22) joined together to form the aerodynamic athletic garment (fig. 1); and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of 3), the at least one edge having elasticity (knit fabric, col. 3, lines 10-22); but fails to teach and an elastomeric edge treatment printed on an outer facing surface of the edge, wherein a first portion of the edge comprises a first constant width portion of elastomeric edge treatment and a first thickness of the elastomeric edge treatment, such that the first portion of the edge has a first elasticity comprising a first plurality of printed nodules, 

wherein a second portion of the edge comprises a second width portion of elastomeric edge treatment and a second thickness of the elastomeric edge treatment, such that the second portion of the edge has a second elasticity comprising a second plurality of printed nodules, and wherein a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity, and doesn’t specifically teach that the edge is cut.
Vitarana teaches an aerodynamic athletic garment (fig. 2) and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of sleeves) having an elastomeric edge treatment (202) printed on an outer facing surface of the edge (para. 37, fig. 2), wherein a first portion of the edge comprises a first constant width portion of elastomeric edge treatment (portion of 202 within box denoting the first portion in annotated fig. has a constant width, para. 40) and a first thickness of the elastomeric edge treatment (202 of the first width portion necessarily has a first thickness), such that the first portion of the edge has a first elasticity (para. 40), 
wherein a second portion of the edge comprises a second width portion of elastomeric edge treatment  (portion of 202 within box denoting the second portion in annotated fig., see annotated fig., para. 40) and a second thickness of the elastomeric edge treatment (202 of the second width portion necessarily has a second thickness), such that the second portion of the edge has a second elasticity (para. 40), and wherein a third portion of the edge comprises no elastomer (see annotated fig.) , such that the third portion of the edge has a third elasticity (paras. 7,40) (the examiner notes that the claim does not require the widths, thicknesses, and elasticities to be different. Nevertheless, the examiner notes that  Vitarana also discloses that the elastomeric coating can have varying thickness to provide different levels of controlled stretch, para. 43, and annotated fig. shows different widths).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have printed an elastomeric edge treatment on an outer facing surface of the edge of Beard, wherein a first portion of the edge comprises a first constant width portion of elastomeric edge treatment and a first thickness of the elastomeric edge treatment, such that the first portion of the edge has a first elasticity, wherein a second portion of the edge comprises a second width portion of elastomeric edge treatment and a second thickness of the elastomeric edge treatment, such that the second portion of the edge has a second elasticity, and wherein a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40).
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut, the first elasticity comprising a first plurality of printed nodules, the second elasticity comprising a second plurality of printed nodules
Angelino teaches a fabric panel (220) having at least one cut edge (222 and side edges of 220, col. 6, lines 34-58, col. 10, lines 7-25, col. 11, lines 63-65) and having elastomer applied to the at least one cut edge (col. 10, lines 7-25). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana combined reference as a cut edge in view of Angelino in order to save money by increasing material yield, obviating the need to use fabric having a knitted in edge, and obviating the need for seam allowance at the end of the sleeves, thereby saving on material and production costs (col. 8, lines 57-67, col. 9, lines 1-22). 
The Beard/Vitarana/Angelino combined reference doesn’t specifically teach the first elasticity comprising a first plurality of printed nodules, the second elasticity comprising a second plurality of printed nodules.
Hisayoshi teaches an aerodynamic athletic garment (figs. 1-3, paras. 16,20) further comprising many printed nodules including first and second pluralities of printed nodules (3 formed of 2, paras. 16, 17, 19,34, 35)(figs. 6-12 disclose various arrangements)  on an upper arm part (15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added many printed nodules  to the elastomer on the sleeves of the Beard/Vitarana/Angelino combined reference thereby resulting in the first elasticity comprising a first plurality of printed nodules, the second elasticity comprising a second plurality of printed nodules in view of Hisayoshi in order to provide more tailored aerodynamic properties according to the needs of the wearer (paras. 4,5,17 of Hisayoshi).
Regarding claim 19, the Beard/Vitarana/Angelino/ Hisayoshi combined reference teaches the first constant width portion of elastomeric edge treatment is a greater width than the second width portion of elastomeric edge treatment (see annotated fig.).
Regarding claim 20, the Beard/Vitarana/Angelino/ Hisayoshi combined reference doesn’t specifically teach the first thickness of the elastomeric edge treatment is a greater thickness than the second thickness of the elastomeric edge treatment.
Vitarana further teaches varying thickness of the elastomeric coating to provide different levels of controlled stretch (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the first thickness of the elastomeric edge treatment a greater thickness than the second thickness of the elastomeric edge treatment of the Beard/Vitarana/Angelino/ Hisayoshi combined reference in view of Vitarana in order to further tailor the garment according to the needs of the wearer by providing different levels of controlled stretch at different locations.

Notes to Applicant
The examiner notes that the provisional application 61220184 filed 6/24/2009 does not disclose a cut edge with applied elastomer as claimed.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered. 

Regarding applicant’s argument that the drawings do not contain new matter, the applicant points to para. 85 as providing support for these amendments however, originally filed para. 85 does not disclose the particular shape of the elastomer (2732), and the placement and size of the third portion (2736) where elastomer is entirely omitted from the cut edge as shown in fig. 27, and the shape/thickness of the elastomer (2832,2834), and the placement and size of the third portion (2836) where elastomer is entirely omitted from the cut edge in fig.  28.
Regarding applicant’s argument that Beard fails to teach a first constant width portion of elastomer, the examiner contends that Beard teaches this feature as shown in the annotated fig. in the rejection above. The claim language does not require a width of elastomer extending from the cut edge to an opposing edge of the elastomer to be constant along a portion of the length of the elastomer, but rather only requires a width portion of the elastomer to be constant. Therefore, Beard teaches this feature in as much as is claimed by the applicant.
Regarding applicant’s argument that Beard is silent to the first constant width portion of elastomer and second width portion of elastomer comprise a continuous bead of elastomer as recited in claim 1, the examiner contends that this feature is not recited in claim 1. The examiner doesn’t find this feature in the specification either.
Regarding applicant’s argument that Beard and Vitarana fail to teach the printed nodules as claimed, Hisayoshi is relied on to teach this feature as outlined above.
The first thickness of elastomer is modified to be constant in view of Vitarana which teaches regulating thickness of elastomer  to meet customer requirements (para. 38). Making the first thickness of elastomer constant would provide the same level of controlled stretch at the first portion to meet customer requirements where this configuration would be beneficial. 
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732           

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732